Case 6:18-bk-03688-KSJ Doc 36 Filed 11/26/19 Page1of7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

In Re: Case No. 6:18-bk-03688-KSJ
Chapter 7

DANIEL B. SHIPLEY
NICOLE R. SHIPLEY

Debtors

APPLICATION OF STEVEN M. VANDERWILT, CPA
FOR AWARD OF FEES AND EXPENSES FOR ACCOUNTANT OF TRUSTEE
(Notice to be provided by NFR)

STEVEN M. VANDERWILT, CPA, accountant for Gene T. Chambers, trustee of the
estates of Daniel and Nicole Shipley, makes this application for an allowance of
compensation for professional services rendered and for reimbursement for actual and necessary
cost and expenses incurred by applicant it in rendering such services.

1. Applicant was originally retained by the Trustee as its accountant in
accordance with the Application, Declaration, and Order Authorizing Employment of
Accountant on August 28, 2018.

2. The Trustee agreed to pay the Applicant a reasonable fee to be determined by
the Court based upon the actual services rendered and the other criteria used by the
Bankruptcy Court in setting such fees.

3. The total amount of $ 153,254.00 has been collected to date for the benefit of

creditors. The funds were generated from rent and the sale of rental property.
Case 6:18-bk-03688-KSJ Doc 36 Filed 11/26/19 Page 2 of 7

Narrative Statement of Case Work and Result

4. This case involves debtors who filed a Chapter 7 bankruptcy on June 19, 2018
The professional services rendered by Steven M. Vanderwilt, CPA and his assistant, Wendy A.
Ripley, on behalf of the trustee involved the retrieval and review of the bankruptcy docket,
petition, review of debtors’ 2016 and 2017 tax returns, determine the federal and Oregon tax
treatment of the sale of Oregon rental property, estimate bankruptcy administration
expenses, and compute 2018 taxable income and the tax liability for the federal and Oregon,
prepare, review, and sign Form 1041 with attached Form 1040, and OR-41 with attached Form

OR-40-N for 2018 for the bankruptcy estate prepare, review and sign application for fee.

Amounts Requested

5. The Applicant requests payment for professional services of $2,932.00 which
represents 16.0 hours at the accountant’s standard rates.

6. The Applicant has incurred out-of-pocket expenses in the amount of $44.95.
Case 6:18-bk-03688-KSJ Doc 36 Filed 11/26/19 Page 3of 7

Summary of Allocation of Time by Service Performed

 

7. The following tabular summary of services were performed in the major categories

listed. A more detailed description of services by time entry is attached to this application.

Description Time
Tax work 14.1
Application & General 1.9
Total 16.0

8. All of the services listed were performed by the following:

 

Name Position Hourly Rate Time Spent Extension
Wendy A. Ripley Associate $ 85.00 8.4 $ 714.00
Steven M. Vanderwilt Sr. Associate $185.00 1.8 $ 333.00
Steven M. Vanderwilt CPA-Tax $325.00 5.8 $1,885.00
Totals $183.25 16.0 $2,932.00

9. All services for which compensation is requested were performed on behalf of the
trustee and not on behalf of any committee, creditor, or other person did not duplicate those
of the trustee.

10. There is no agreement or understanding between Steven M. Vanderwilt, CPA and
any other person for sharing of compensation requested in this application.

11. The valuation of the applicant’s services in this matter should be based on the
following considerations enumerated in Grant v. George Schumann Tire & Battery Co., 908 F.d

874 (11" Cir. 1990), and In matter of First Colonial Corp. of America, 544 F,2d (5"" Cir. 1977):
Case 6:18-bk-03688-KSJ Doc 36 Filed 11/26/19 Page4of7

a. Time and Labor Required: The Applicant has spent 16.0 hours rendering
professional services or on behalf of the trustee in this case. Applicant has maintained detailed,
daily records of the time devoted in rendering these services which are summarized in
Exhibit “A” attached.

b. Novelty and Difficulty of Questions: The novelty and difficulty of the
questions involved in this case was commensurate with other Chapter 7 cases involving the
review of facts and determination of whether the preparation of fiduciary tax returns was

required.
c. Skills Requisite to Perform the Accounting Services Properly: Applicant's

practice consists primarily of tax services and applicant performed the services for
the trustee to the best of its ability.

d. Preclusion of Other Employment by Accountant Involved: This case did not
preclude the applicant from other employment.

e. Customary Fee: The fee requested by applicant is its customary fee when
performing these services.

f. Whether the Fee is Fixed or Contingent: The fee is contingent in that it is

subject to approval of the bankruptcy court.

g. The Limitations Imposed by the Client or Other Circumstances: There were
no limitations imposed by the client or other circumstances.

h. Amount Involved and Results Obtained: Paragraph 4 above describes the
work done by the accountant for the trustee and benefits obtained.

i. Nature and Length of the Professional Relationship with the Client: This
factor is not relevant in the circumstances of this case.

j. Awards in Similar Cases: To the best of applicant’s knowledge, the amount

sought by it is within the range of awards in similar cases.
Case 6:18-bk-03688-KSJ Doc 36 Filed 11/26/19 Page 5of7

WHEREFORE, applicant prays an allowance be made in the amount of
$2,976.95 for fees and expenses, and that jurisdiction be reserved to consider such future
applications as may be filed relating to further services.

UNDER PENALTY OF PERJURY, I certify that the information in the foregoing
Application of Steven M. Vanderwilt, CPA for Award of Fees and Expenses of Accountant for
Trustee and all its exhibits are true and correct to the best of my knowledge, information and
belief.

DATED this the 21*' November 2019.

STEVE M pangs a7. f

LYLE

Steven M. Vanderwilt, President
Steven M. Vanderwilt, P.A.
9940 Hood Road

Jacksonville, Florida 32257
Accountant for Trustee

 
Case 6:18-bk-03688-KSJ Doc 36

Steven M. Vanderwilt, P.A.

9940 Hood Road

Jacksonville, FL 32257

Invoice submitted to:

Gene T. Chambers Chapter 7 Trustee

PO Box 533987

Orlando, FL 32853-3987

US

November 21, 2019

In Reference To: DANIEL B. SHIPLEY BANKRUPTCY ESTATE
NICOLE R. SHIPLEY BANKRUPTCY ESTATE
CHAPTER 7 BANKRUPTCY
CASE NUMBER 6:18-BK-03688-KSJ

Invoice #3944

Professional Services

arzorfor 8 wad Bankruptcy Work

SMV

8/22/2019 SMV

10/23/2019 WAR

11/20/2019 SMV

WAR

11/21/2019 WAR

Retrieve email from trustee regarding the potential sale of rental real

estate, obtain case docket and petition, prepare declaration of accountant.

Bankruptcy Work
Review case docket, review and sign declaration of accountant.

Bankruptcy Work

Review case petition, debtors’ tax returns, and other information to
determine the tax effect of the potential sale of the estate's interest in
rental real estate, including estimated depreciation, adjusted tax basis,
gain and tax with email to trustee regarding the same.

Bankruptcy Work
Retrieve current docket and motion.

Bankruptcy Work

Review email from trustee with HUD-1 closing statement, allocate closing
costs between selling expenses and rental expenses, review property's
adjusted tax basis, compute and classify gain from sale of rental property
(1.0); determine Oregon tax treatment of the sale (1.3); compute federal
and Oregon tax liability (1.0).

Bankruptcy Work
Begin preparation of the tax return.

Bankruptcy Work

Finalize Form 1041 with attached Form 1040 for 2018 with filing
instructions for the trustee (2.0); Prepare Oregon Form OR-41 with
attached Form OR-40-N with filing instructions for the trustee (2.5);

EXHIBITA

Filed 11/26/19 Page 6 of 7

Hrs/Rate

0.50
85.00/hr

0.20
185.00/hr

2.50
325.00/hr

0.10
85.00/hr

3.30

325.00/hr

2.50
85.00/hr

5.30
85.00/hr

Amount

42.50

37.00

812.50

8.50

1,072.50

212.50

450.50
Case 6:18-bk-03688-KSJ Doc 36 Filed 11/26/19 Page 7 of 7

Gene T. Chambers Chapter 7 Trustee Page 2

Hrs/Rate Amount
prepare application for fee (.8).
11/21/2019 SMV Bankruptcy Work 1.60 296.00
Review and sign Form 1041 with attached Form 1040 for 2018 with filing 185.00/hr
instructions for trustee (.7); review Oregon Form OR-41 with attached

Form OR-40-N with filing instructions for the trustee (.5); review and sign
application for fee (.4).

For professional services rendered 16.00 $2,932.00

Additional Charges :

Qty/Price

8/22/2018 WAR Copies 100 15.00
Copies 0.15

WAR Pacer 1 3.20
3.20

10/23/2019 WAR Copies 30 4.50
Copies 0.15

WAR Pacer 1 2.60
2.60

11/21/2019 WAR Copies . 131 19.65
Copies 0.15

Total additional charges $44.95

Total amount of this bill $2,976.95

Balance due $2,976.95

EXHIBITA
